UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 28, 2015 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file no. 1-11107 FRANKLIN COVEY CO. (Exact name of registrant as specified in its charter) Utah (State of incorporation) 87-0401551 (I.R.S. employer identification number) 2200 West Parkway Boulevard Salt Lake City, Utah (Address of principal executive offices) 84119-2099 (Zip Code) Registrant’s telephone number, Including area code (801) 817-1776 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock as of the latest practicable date: 16,233,107 shares of Common Stock as of December 31, 2015 Explanatory Note The purpose of this Amendment No. 1 on Form 10-Q/A to the Franklin Covey Co. quarterly report on Form 10-Q for the quarter ended November 28, 2015 filed with the Securities and Exchange Commission on January 7, 2016 (the Form 10-Q) is solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. No other changes have been made to the Form 10-Q.This Amendment No. 1 speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FRANKLIN COVEY CO. Date: January 7, 2016 By: /s/ Robert A. Whitman Robert A. Whitman Chief Executive Officer (Duly Authorized Officer) Date: January 7, 2016 By: /s/ Stephen D. Young Stephen D. Young Chief Financial Officer (Principal Financial and Accounting Officer) Item 6. EXHIBITS (A) Exhibits: Rule 13a-14(a) Certifications of the Chief Executive Officer.* Rule 13a-14(a) Certifications of the Chief Financial Officer.* 32 Section 1350 Certifications.* 101.INS XBRL Instance Document.** 101.SCH XBRL Taxonomy Extension Schema Document.** 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document.** 101.DEF XBRL Taxonomy Definition Linkbase Document.** 101.LAB XBRL Taxonomy Extension Label Linkbase Document.** 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document.** * These exhibits were previously filed in the Registrant’s Quarterly Report on Form 10-Q for the fiscal quarter ended November 28, 2015, filed with the Securities and Exchange Commission on January 7, 2016. ** Filed herewith.
